Citation Nr: 1037341	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 28, 
2005, for PTSD.

4.  Service connection for prostatitis, including as a result of 
exposure to herbicides.

5.  Service connection for acne, including as a result of 
exposure to herbicides.

6.  Whether new and material evidence was received in order to 
reopen a claim for service connection for a chronic ear disorder.

7.  Service connection for a chronic ear disorder.

8.  Whether new and material evidence was received in order to 
reopen a claim for service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for prostatitis 
and for a chronic ear disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss is characterized by no worse than 
a Level I impairment of hearing in the right ear and a Level III 
impairment of hearing in the left ear.

2.  The Veteran's PTSD is productive of symptoms that most 
closely approximate occupational and social impairment with 
reduced reliability and productivity.  These symptoms were not 
shown to be so severe as to cause occupational and social 
impairment with deficiencies in most areas.  

3.  The Veteran's claim of service connection for PTSD was 
received by VA on February 28, 2005, more than 1 year after his 
discharge from military service.

4.  The evidence does not show that the Veteran currently has 
acne that is related to any disease or injury that occurred 
during his military service, including exposure to herbicides.

5.  The Veteran's claim for service connection for a disability 
of the ears was originally denied in a rating decision dated in 
October 1969.  The Veteran was informed of his appellate rights 
but he did not timely perfect and appeal of that decision.

6.  Evidence received since the October 1969 rating decision 
raised a reasonable possibility of substantiating the Veteran's 
claim for service connection for a chronic ear disorder.

7.  The Veteran's claim for service connection for a kidney 
disorder was last  denied in a rating decision dated in April 
1970.  The Veteran was informed of his appellate rights but he 
did not timely perfect an appeal.

8.  While the Veteran submitted additional evidence after the 
1970 rating decision, this evidence did not raise a reasonable 
possibility of substantiating his claim of  service connection 
for a kidney disorder.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.85, Diagnostic Code 6100 (2009).

2.  Throughout the rating period on appeal, the Veteran's PTSD 
symptoms most closely approximate the criteria for a 50 percent 
rating. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.130, Diagnostic code 4911 (2009).

3.  The criteria for an effective date of earlier than February 
28, 2005, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.114(a), 3.400 (2009).

4.  The Veteran's acne was not shown that have been incurred due 
to disease or injury that occurred during the Veteran's activity 
duty, including exposure to herbicides. 38 U.S.C.A. §§ 101(24), 
106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309. 4.9 (2009).

5.  The April 1970 rating that continued the denial of service 
connection for a kidney disorder is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 
 
6. New and material evidence has been received to reopen the 
claim of service connection for a chronic ear disability. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  New and material evidence has not been received to reopen the 
claim of service connection for a kidney disorder. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as the 
evidence and information necessary to establish the underlying 
claim for the benefit sought.  The notification letter must 
describe what evidence would be sufficient to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in March 2005, prior 
to the initial decision on his claims, which explained the 
parameters of VA's duty to assist him with obtaining evidence in 
support of his claims.  The letter also explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability, and that in order to receive a higher 
rating for a service-connected disability the Veteran had to show 
that the disability got worse.  The letter also explained that 
the Veteran's claim for service connection for a kidney disorder 
was previously denied, informed him the reason for the prior 
denial, and explained that he needed to submit evidence that was 
not of record at the time of the prior examination that must 
raise a reasonable possibility of substantiating the claim in 
order to successfully reopen it.   

The Veteran was sent a second VCAA letter in May 2005, also prior 
to the rating decisions at issue, which also provided information 
about VA's duty to assist the Veteran and the requirements for 
establishing service connection. 

In August 2005, prior to the rating decision that denied service 
connection for a chronic ear disorder (which had been deferred in 
the prior rating decision that addressed several of the claims at 
issue herein) the Veteran was sent a letter that explained the 
reason why this claim was previously denied and explained the new 
and material evidence standard. The Veteran was again provided 
information about VA's duty to assist him as well as the 
requirements for establishing service connection for a claimed 
disability. 

In April 2006 the Veteran was sent another VCAA letter addressing 
his contention that he should have received a higher initial 
rating for PTSD.  This again provided evidence about the duty to 
assist.  

In any event, the Veteran's claim for a higher initial rating for 
his PTSD, as well as his claim for an earlier effective date for 
service connection for PTSD, are  downstream issues from his 
claim for entitlement to service connection for that disability. 
The RO granted service connection for PTSD effective February 28, 
2005 and assigned a 30 percent rating for that disability.  The 
Veteran then filed a notice of disagreement arguing that he 
should have received a higher rating and an earlier effective 
date for this award. In these types of circumstances, VA is not 
required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In 
this precedential opinion, the General Counsel held that although 
VA is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not 
require separate notice of the information and evidence necessary 
to substantiate the newly raised issue. Id.  In this case, an SOC 
that addressed these issues was sent to the Veteran in September 
2006, and a supplemental statement of the case (SSOC) was sent to 
the Veteran in January 2007 that also addressed these issues.

The Veteran was not sent the notice required by Dingess herein.  
However, this error is harmless in this case, insofar as the 
Veteran's service connection claims are denied herein.  Thus, no 
disability rating or effective date will be assigned for those 
disabilities.

In addition to its duties to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary in order to 
substantiate his or her claim(s), unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
service treatment records,  VA treatment records, private 
treatment records, written statements of the Veteran, and lay 
statements.  The Veteran did not identify any additional evidence 
that was not obtained in support of his claims.

Additionally, the Veteran was provided two VA hearing 
examinations and two VA psychiatric examinations.  He was not 
afforded a VA examination with respect to his claim for service 
connection for acne and to reopen a claim for service connection 
for a kidney disorder.  In this regard, the Board notes that, 
with respect to service connection claims, VA is required to 
provide a medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may be 
associated with the Veteran's service; and (c) the record does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

In this case, VA was not required to provide a VA skin 
examination because the record does not contain any competent 
medical evidence, or competent and credible lay testimony, to 
show that the Veteran's acne may be associated with his military 
service or with a service-connected disability. Additionally, 
with regard to the Veteran's application to reopen his claim for 
service connection for a kidney disorder, a VA examination is not 
necessary because new and material evidence was not received.  38 
C.F.R. § 3.159(c)(4)(iii).  See also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 
(Fed. Cir. 2003).  

II. Increased and Initial Ratings

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Additionally, in situations in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999). 
	
(a)  Hearing Loss

The Veteran claims that his hearing loss worsened over time and 
is now more serious than is contemplated by the currently 
assigned 0 percent rating. 
 
The Veteran was afforded a VA audiological examination in June 
2005.  At that time, he reported that he had difficulty 
understanding speech clearly and that his wife complained about 
this.  

Pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
15
30
55
LEFT
10
25 
65
70

The average pure tone threshold in decibels was 29 in the right 
ear and 43 in the left ear.  The Veteran's speech recognition 
ability was 96 in the right ear and 82 in the left ear.   
Applying 38 C.F.R. § 4.85 Table VI, this yields a Level I level 
of hearing impairment in the right ear and a Level III impairment 
of hearing in the left ear.   The audiologist's impression was 
normal hearing through 2000 Hertz in each ear.  There was mild 
hearing loss at 3000 Hertz in the right ear and moderate hearing 
loss at 4000 Hertz; there was a moderately severe hearing loss at 
3000 and 4000 Hertz in the left ear.  Speech discrimination was 
excellent in the right ear and good in the left ear.

The Veteran was afforded another VA audiologic examination in 
November 2006.  The Veteran reported that conversation was his 
situation of greatest difficulty.  

In November, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
5
10
30
55
LEFT
20
45
65
65

The average pure tone threshold in decibels was 25 in the right 
ear and 49 in the left ear.  The Veteran's speech recognition 
ability was 94 in the right ear and 90 in 
the left ear. Applying 38 C.F.R. § 4.85 Table VI, this yields a 
Level I level of hearing impairment in the right ear and a Level 
II impairment of hearing in the left ear.   The audiologist's 
impression was sloping, high-frequency sensorineural hearing loss 
bilaterally.  In the Veteran's right ear, the hearing loss was 
mild at 3000 Hertz and moderately severe at 4000 Hertz.  In his 
left ear, the hearing loss was moderate at 2000 Hertz and 
moderately severe at 3000 and 4000 Hertz.

The Board acknowledges the Veteran's contentions that both of the 
VA examinations were inadequate because they failed to recognize 
that he perceived muddled speech.  However, these examinations 
were adequate insofar as the addressed the rating criteria set 
forth in 38 C.F.R. § 4.85, which included speech discrimination 
testing,  and documented the Veteran's functional loss, which was 
reported by him as difficulty understanding conversations.

The evidence does not indicate that the Veteran meets the 
criteria for a compensable rating for his hearing loss.  Taking 
the results of the examination that showed worse hearing, the 
Veteran had a Level I level of hearing impairment in his right 
ear and a Level III level of impairment in his left ear.  
Applying 38 C.F.R. § 4.86, Table VII, this yields a 0 percent 
rating.

Additionally, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptom 
of hearing loss is specifically contemplated by the rating 
schedule.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, a higher rating for hearing loss is denied.

	(b)  PTSD

The Veteran contends that the symptoms of his PTSD are more 
severe than are contemplated by the currently assigned 30 percent 
rating.

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic 
Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits 
occupational and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In a written statement dated in February 2005, the Veteran 
reported that after service he worked as a fireman and a police 
officer until his retirement.  Thereafter, he obtained a 
doctorate in Public Administration and he currently works as a 
college professor.

VA treatment records from 2005 reflect complaints of nightmares, 
social isolation, hypervigilance, panic episodes, and fears of 
losing control with regard to his anger.  The Veteran reported 
passive suicidal ideation at times.  He continued to be 
distressed by his perception that he was treated unfairly while 
he in the military and reported being very sensitive to 
situations in which he perceived himself or others were being 
treated unfairly.  He reported some difficulties with 
concentration and memory lapses.  He described that he felt like 
a failure despite his achievements.  He regarded his award of a 
30 percent disability rating as further invalidation of his 
feelings of perceived mistreatment that he believed resulted in 
his discharge from the service.  He kept weapons in his home due 
to fears about his safety.  

The Veteran was afforded a VA psychiatric examination in August 
2005.  He reported a long history of depression and that he had 
been taking medication for this since 1997.  

He further reported that after he was discharged from the service 
he obtained a college degree and initially worked as a 
schoolteacher.  Thereafter he became a state trooper and soon 
after that left to work at the fire department until his 
retirement in 1997.  He then went back to school, and after 
obtaining his degree in personal communication he got his current 
job as a college professor which he had held for 2 years.

The Veteran reported that he had trouble sleeping and had 
nightmares several times per week.  Sometimes he woke up from 
these nightmares "drenched."  He reported sometimes 
experiencing flashbacks which were triggered by certain sounds or 
smells as well as combat related films.  He was bothered by 
intrusive thoughts of Vietnam and had significantly decreased his 
participation in social activities.  He also reported having 
difficulties with irritability, but he was able to control his 
anger.  He reported that he startled easily and was 
hypervigilant, sleeping with a gun by the bed.  

Objectively, the Veteran displayed a restricted affect.  He was 
calm and cooperative during the interview and had good eye 
contact.  His hygiene was good.  There were no abnormal movements 
noted.  His speech was normal with regard to rate and tone.  His 
thought process was logical.  There was no loosening or 
associations and no flight of ideas.  He denied and 
hallucinations and the examiner did not detect and delusions or 
paranoia.  The Veteran was alert and fully oriented and had fair 
insight and judgment.  The examiner assigned a global assessment 
of functioning (GAF) score of 65, which he explained denoted mild 
to moderate symptoms and mild to moderate difficulties with 
occupational and social functioning.  The Veteran was deemed 
competent for VA purposes.  

The Veteran's treatment records reflect that he developed a 
stutter in early 2006, which caused him to experience additional 
anxiety.  He experienced some joy on occasion but this was 
fleeting.  

In his notice of disagreement dated in April 2006, the Veteran 
contended that while he was able to continue working because, in 
his opinion, he is intelligent and talented, but that his PTSD 
"held [him] back from what he was capable of achieving in 
life."  He claimed that he could have become a medical doctor or 
a civil engineer like his children had if it was not for his 
PTSD.  He claimed that he had the intelligence and talent "to do 
whatever [he] wanted in life" but he was prevented from doing 
this by PTSD.  He contended that working was difficult for him, 
and blamed his low self-esteem on his perception that he was 
somehow mistreated by the military.

On one occasion in June 2006 the Veteran reported a suicidal 
gesture, but this occurred with his wife present and this was 
deemed to reflect increased suicidal ideation but no determined 
plan to act.  Hospitalization was considered but the Veteran 
adamantly refused this option, telling his psychologist that if 
he was hospitalized he would kill himself when he got out.  The 
psychologist took this threat seriously, insofar as he believed 
the Veteran would view the experience as a loss of his dignity 
and autonomy. During this period and for some months thereafter 
he was assigned GAF scores ranging from 38 to 45, reflecting a 
significant decrease over what was assessed at the VA 
examination. 

A lay statement from the Veteran's brother dated in June 2006 
indicated that the Veteran was defensive and, at times, violent 
after he returned from Vietnam. However, he did not discuss the 
Veteran's current functioning.  The Veteran's wife also submitted 
a lay statement reporting that the Veteran had bad dreams and 
that she had to be careful how she woke him up to avoid startling 
him.  He also became excessively upset about everyday stressors 
and often seemed depressed.  He kept weapons in the house.  

A lay statement from a faculty mentor at his workplace stated 
that the Veteran was an "outstanding teacher."  He was 
"popular, respected, and sought out by students."  However, the 
writer opined that it was difficult for the Veteran to maintain 
this facade of competence.  He lacked confidence commensurate 
with his experience level and spent excessive amounts of time 
preparing lesson plans.  He also had difficulty remembering 
certain things at work. The Veteran was very sensitive to 
criticism, interpreted benign situations in unfavorable ways, and 
was suspicious of others.  He was also reluctant to serve on 
committees, which was negatively impacting his chances of 
receiving tenure.

The Veteran's treatment records from the latter part of 2006 
reflect that his symptoms improved a few months after the June 
2006 incident, but he continued to experience feelings of 
depression and anxiety. These also improved in the following 
months. By September 2006 the Veteran reported that while he 
still had bad days, these were not consistent.

The Veteran was reexamined by VA in November 2006.  At that time 
he reported continued problems with nightmares and flashbacks and 
he noted that he avoided crowds.  He was taking two 
antidepressants as well as medication for anxiety.  He continued 
to work as a college professor.  He reported that he liked his 
job and the people that he worked with, although he was withdrawn 
with regard to other faculty members. He was married to his wife 
since 1977 and their relationship was good.  He also had two 
children.

The Veteran reported that he started drinking alcohol again to 
help him sleep, but planned to discontinue this behavior. 

The Veteran was casually and appropriately dressed at the 
examination.  He was fully oriented and denied psychotic 
symptoms, homicidal ideas, or suicidal intent although he 
reported that sometimes thought about death or that he would be 
better off dead.  He was cooperative and appropriate throughout 
the examination, although he was self-critical and occasionally 
tearful.  This was congruent with the content of the 
conversation.  The flow of his thoughts was logical and his 
memory and funds of knowledge were good.  

The examiner assigned a GAF score of 55.  A GAF of 51-60 is 
generally indicative of moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  The examiner 
explained that the Veteran had active and distressing symptoms 
that improved with treatment.  However, he was performing 
satisfactorily in a demanding job, and had a satisfying marriage 
and a good relationship with his children.  He had some social 
isolation.

Subsequent treatment notes reflected continuing difficulties with 
bouts of anxiety and depression as well as fatigue and 
nightmares.  

The Veteran's symptoms more closely approximate a 50 percent 
rating than the currently assigned 30 percent rating.  He 
experienced frequent nightmares, anxiety, and depression with 
passive suicidal ideation at times and one instance of making a 
suicidal gesture.  He had memory difficulties that at times 
impacted his ability to perform work related tasks successfully.  
While he maintained good family relationships and was able to 
maintain good relationships with students at work he was socially 
withdrawn and suspicious of his peers.  Overall, the Veteran's 
symptoms most approximately occupational impairment with reduced 
reliability and productivity.

However, his symptoms are not so severe as to warrant a rating in 
excess of 50 percent.  The Veteran does not engage in obsessional 
rituals which interfere with routine activities; his speech was 
not intermittently illogical, obscure, or irrelevant; he did not 
display impaired impulse control such as unprovoked irritability 
with periods of violence; he had no spatial disorientation; and 
he did not neglect his personal hygiene.  Rather, the Veteran's 
speech was always been noted to be logical, and he is able to 
maintain employment that necessitates delivering clear, coherent 
lectures to students.  Although the Veteran reported periods of 
irritability, the only periods of violence evident from the 
claims file were in the remote past.  Both VA examiners noted 
that the Veteran was fully oriented and had good personal hygiene 
and there is no evidence to the contrary in the claims file.  

While the Veteran reported experiencing suicidal ideation, this 
was, for the most part, passive in nature and the Veteran was 
never deemed to be a danger to himself so as to require 
hospitalization.  Indeed, aside from the isolated gesture, he 
never endorsed any specific plan, and he consistently denied true 
suicidal intent.  Although the rating criteria do not expressly 
require plan or intent, the absence of such does speak to the 
overall severity of the symptom, which in turn is instructive as 
to the overall level of functional impairment manifest by the 
Veteran.  As such, the Board finds such consideration appropriate 
here.

Moreover, while The Veteran experienced periods of anxiety, there 
is no evidence that these amounted to near continuous panic; 
similarly, while the Veteran had recurrent difficulties with 
depression, this did not affect his ability to function 
independently, appropriately, and effectively.  Rather, he was 
able to maintain long term employment as a college professor and 
was expressly noted by his faculty mentor to be an "outstanding 
teacher."  Furthermore, while the Veteran reported difficulty 
handling stress, he was nonetheless able to manage this 
sufficiently to perform a demanding job.  Finally, while the 
Veteran was socially isolated to some degree and had a tendency 
to be suspicious of others, he was nonetheless able to maintain a 
good relationship with his students as well as stable family 
relationships.  

The Board recognizes that a Veteran need not exhibit "all, most, 
or even some" of the symptoms enumerated in the General Rating 
Formula for Mental Disorders to warrant the assignment of a 
higher rating. Mauerhausen v. Principi, 16 Vet. App. 436, 442 
(2002). Rather, the criteria ('such symptoms as') provide 
guidance concerning the severity of symptoms that are 
contemplated for each rating, in addition to permitting 
consideration of other symptoms particular to the Veteran.  Id.   
However, in this case, the totality of the Veteran's symptoms are 
not productive of occupational and social impairment with 
difficulties in most areas, nor do they approximate this level of 
disability.  This is evidenced by the Veteran's educational and 
professional successes and positive family relationships.

While at times in mid-2006 the Veteran's GAF scores indicated a 
more serious level of disability, the Board notes that an 
examiner's classification of the level of psychiatric impairment, 
by word or by a GAF score, is considered but is not determinative 
of the VA disability rating to be assigned.  Rather, the 
evaluation is based on consideration of all of the evidence that 
bears on occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  In any event, the Board notes that the Veteran 
was assigned the lower GAF scores during what the evidence showed 
was a relatively short period of exacerbation of symptoms and the 
GAF scores that were assigned by the VA examiners are consistent 
with the currently assigned 50 percent rating.

The Board also finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. 
App. at 115 (2008).  The Veteran's symptoms and level of 
impairment are fully contemplated by the rating schedule.  

In sum, a 50 percent rating, but no higher, is warranted 
throughout the rating period on appeal.   The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine has 
been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date

The Veteran alleges that he should receive an effective date 
earlier than February 28, 2005, for the award of service 
connection for his PTSD.  Specifically, he claims that the 
effective date for service connection for PTSD should be March 
15, 1969, the day after he was discharged from active service.  
The Veteran alleges that he was unable to file a claim prior to 
the 1980s because PTSD was not a recognized mental disorder until 
that time and he did not file a claim thereafter because he felt 
disgraced due to his general discharge from the service.  He 
contended that only recently did he decide that his general 
discharge was the product of some type of mistreatment or 
discrimination. 

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for service 
connection "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is 
filed within one year of the Veteran's discharge or release from 
active service, the effective date shall be the day following the 
date of such discharge or release.  38 U.S.C.A. § 5110(b).  The 
implementing regulation, 38 C.F.R § 3.400, states that the 
effective date for an award of compensation based on an original 
claim for service connection will be "the date of the receipt of 
the claim or the date entitlement arose, whichever is later."  
However, if the claim is received within 1 year after separation 
from service, the effective date will be the day following 
separation from active service.  Id. 

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim. Such 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155.

It is further noted that, under 38 C.F.R. § 3.157 (2009), a 
report of examination or hospitalization will be accepted as an 
informal claim for benefits. However, the provisions of 38 C.F.R. 
§ 3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because the 
disability is not compensable. Here, the Veteran's August 2004 
claim was not pre-dated by an adjudication of the type cited in 
38 C.F.R. § 3.157(b); therefore, that regulation does not afford 
a basis for finding that his claim, be it formal or informal, of 
entitlement to service connection for a right thigh scar was 
filed earlier than August 18, 2004. 38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993).

Here, the Veteran separated from active service on March 14, 
1969.  He filed his claim of service connection for PTSD on 
February 28, 2005, more than one year after his discharge from 
the service. The RO granted service connection effective the date 
that VA received the Veteran's claim. There is no earlier 
correspondence from the Veteran that could be construed as an 
informal claim for service connection for PTSD.  Insofar as the 
Veteran's claim was not received within 1 year of his discharge 
or release from active service, there is no legal basis to grant 
service connection effective the day after his release from 
active duty.  There is no legal authority to grant an effective 
date for service connection that is earlier than the date of the 
Veteran's claim.  

The Board is without jurisdiction to award an earlier effective 
date than is permitted by statute.  Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board is bound by the laws passed and the 
regulations promulgated by the Department.  38 U.S.C.A. § 7104.

IV.  Service Connection

The Veteran contends that he has acne and that this is the result 
of his exposure to herbicides in service.  In written 
correspondence dated in February 2005, he contended that there 
was no reason that he should have acne at his age unless it was 
caused by herbicides.  He reiterated this contention in his April 
2006 Notice of Disagreement.  He contended that unspecified 
sources link acne to exposure to herbicides.  He again reiterated 
this contention on his November 2006 VA Form 9, also contending 
that acne onset shortly after his return from active duty and 
continued to the present time.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement 
that a current disability exist is satisfied if the claimant had 
a disability at the time his claim for VA disability compensation 
was filed or during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, if a Veteran was exposed to an herbicide agent then 
certain diseases will be considered service-connected even though 
there is no record of such disease in service.  A Veteran who 
served in active military, naval, or air service in Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent during such service, unless there is affirmative 
evidence that the Veteran was not exposed to any such agent 
during that service.  Service in Vietnam includes service in the 
waters offshore Vietnam and service in other locations if the 
conditions of service required the Veteran to perform duty in, or 
visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 
3.307(a)(6)(iii).  However, service in Vietnam does not include 
service that took place exclusively in the territorial waters 
offshore Vietnam, if the Veteran never set foot on land there.  
See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), 
cert. den. 129 S.Ct. 1002 (2009).  

Here, the Veteran's service treatment records do not show any 
complaints of, or treatment for, acne during service.  There is 
also no competent evidence linking the Veteran's acne to exposure 
to herbicides or to any other occurrence during his service.  
While the Veteran is competent to report his continuity of 
symptoms, such contentions are not deemed credible here.  Indeed, 
he expressly denied skin problems at the time of his separation 
examination, which contradicts his present claim that his acne 
has been continuous since service.  Additionally, no competent 
opinion relates the current acne to any incident of active 
service, to include herbicide exposure.  The Veteran himself 
believes such a relationship exists.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

Moreover, acne is not a disease to which a presumption of service 
connection exists for herbicide exposed Veterans. 38 C.F.R. § 
3.307, 3.309(e).  While chloracne is subject to such a 
presumption if it manifested to a degree of 10 percent or more 
within a year after the last date of exposure, there is no 
evidence that the Veteran currently has chloracne or that this 
disorder was present to the requisite degree of severity within a 
year of the Veteran's exposure to herbicides.  Id.  Chloracne is 
a disorder that is distinct from acne. 

Insofar as there is no evidence of acne in service and no 
competent evidence of any link between any disease or injury that 
occurred during service, including exposure to herbicides, and 
his adult acne, there is no basis for service connection for this 
disorder.

The Board has considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim for service connection for acne.  See, e.g., 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b). 

IV. New and Material Evidence

In an October 1969 rating decision, the RO initially denied 
service connection for the Veteran's claimed ear and kidney 
disorders because his service treatment records did not show any 
complaints of, or treatment for, either an ear disability or a 
chronic disability of the kidneys.  The Veteran filed a notice of 
disagreement with this decision in November 1969.  He was then 
afforded a VA hearing examination and a VA genitourinary 
examination.  The examination of the Veteran's ears revealed 
scarring of the tympanic membrane and hearing loss.  The Veteran 
was granted service connection for bilateral high frequency 
hearing loss in an April 1970 rating decision, but he was not 
granted service connection for any other disorder of the ears.  
The April 1970 rating decision continued the denial of the 
Veteran's claim for a kidney disorder.  The examiner acknowledged 
that the Veteran experienced one episode one hematuria in service 
which did not reoccur thereafter.  The Veteran reported that he 
continued to have pain in the bladder and kidney area and 
problems with "dripping" and occasional trouble starting 
stream.  There was no radiopaque evidence of renal calculi. The 
diagnosis was a history of hematuria but no current kidney 
problem was found.  Thus, the Veteran's claim was denied.  The 
Veteran did not perfect an appeal of his claims of service 
connection for an ear disability other than hearing loss or for a 
kidney disorder.

The Board must first ascertain in this case whether new and 
material evidence has been received to reopen these claims.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	(a)  Ear disability

In a February 2005 written statement the Veteran alleged that he 
had recurrent ear infections since a grenade exploded near him in 
service.  He reiterated this contention in subsequent written 
submissions.  He contended that his eardrums were scarred and 
that this caused his susceptibility to chronic ear infections.  
The Veteran is competent to report that he frequently experiences 
ear pain, as this is a symptom capable of lay observation.  
Moreover, both the initial examination of the Veteran's ears in 
January 1970 and the most recent VA examination in November 2006 
noted scarring, cloudiness, and/or discoloration of the tympanic 
membranes.  The Veteran's assertions of chronic ear infections 
and ear sensitivity, together with the finding on the November 
2006 audiological evaluation, raise a reasonable possibility of 
substantiating the Veteran's claim that he has a ear disorder 
other than hearing loss that is related to the abnormalities of 
his tympanic membrane that were observed on examination.  
Therefore, this claim is considered reopened.

	(b)  Kidney Disorder

In a February 2005 written statement, the Veteran alleged that he 
thought he had kidney problems in service but later realized this 
was a bladder or a prostate problem. In his notice of 
disagreement dated in April 2008 the Veteran reiterated that he 
thought he had a kidney problem in service because he was 
unskilled in anatomy and did not realize that his symptoms were 
caused by a prostate or bladder disorder.  He reiterated this 
contention on his VA Form 9.  The Veteran has a separate claim 
for prostatitis which is remanded herein.

While the Veteran submitted numerous private treatment records 
that pertain to his claimed prostatitis, as mentioned above that 
is a separate claim than his application to reopen his claim for 
service connection for a kidney disorder.  While the Veteran was 
diagnosed with renal insufficiency in September 2003, the 
physician indicated that this was the result of non-steroidal 
anti-inflammatory medication (NSAID) use and advised the Veteran 
to avoid such medications.  

While this evidence is new, it is not material insofar as it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.  Although the Veteran was diagnosed with a 
kidney disorder many years after his service, the diagnosing 
physician specifically related this to NSAID use.  Thus, there is 
no evidence of any link between renal insufficiency and service, 
which is a critical element of establishing service connection 
for a claimed disability.  Also significantly, the Veteran's 
submissions repeatedly reference his belief that what he thought 
was a kidney disorder at the time he originally filed his service 
connection claim in 1969 was actually a prostate problem rather 
than a kidney problem.  As noted he has filed a separate claim 
for that.

Since there is no new and material evidence indicating that the 
Veteran has a kidney disorder that is related to his service, 
this claim is not reopened.


ORDER

A compensable rating for hearing loss is denied.

An initial rating of 50 percent, but no higher, for PTSD is 
granted, subject to the laws and regulations governing the award 
of VA benefits. 

An effective date earlier than February 28, 2005, for PTSD is 
denied.

Service connection for acne is denied.

New and material evidence having been received, the application 
to reopen a claim of service connection for a chronic ear 
disorder is granted.

New and material evidence having not been received, the 
application to reopen a claim of service connection for a kidney 
disorder is denied.


REMAND

The Board finds that additional development is needed with 
respect to the Veteran's claims of service connection for 
prostatitis and for a chronic ear disorder.

The Veteran claims that his prostatitis was incurred in service.  
He contends that he was told by a physician, Dr. C.F., in 
approximately the 1970s that he contracted an infection while he 
was in Vietnam and that this caused his prostatitis.  There are 
no actual medical records substantiating this contention.  
However, the claims file contains various treatment records 
indicating that the Veteran has prostatitis and that this has 
been a longstanding, recurrent problem.  The Veteran's treatment 
records do not explain the etiology of his prostatitis.  In light 
of the Veteran's testimony that a medical provider told him that 
his prostatitis was due to an in-service infection, the Board 
finds that the Veteran should be afforded a VA examination to 
determine whether he currently has prostatitis and, if so, the 
probable etiology of that disorder.

With regard to the Veteran's ears, he has contended that he was 
injured by an explosion that occurred near him when he was in 
Vietnam.  Since that time, he has experienced recurrent ear 
infections.  A January 1970 VA examination report documented that 
the Veteran had scarred tympanic membranes in both of his ears.  
A VA audiological examination that was performed in November 2006 
further documented that the Veteran had cloudy tympanic membranes 
and that the tympanic membrane on the left side was discolored.  
Neither VA examiner explained the significance of the 
abnormalities of the Veteran's tympanic membranes or explained 
what caused them. Neither examiner diagnosed an ear disorder 
other than hearing loss.  It is unclear whether the examination 
findings of  scarred, cloudy, and/or discolored tympanic 
membranes indicates the presence of some type of chronic ear 
disorder that is productive of recurrent ear infections or of 
other symptoms apart from hearing loss.  The Board therefore 
finds that the Veteran should be afforded a VA examination to 
determine if he has any chronic disorder of the ears and, if so, 
whether that disorder is related to his service.        

Additionally, the Veteran should be sent VCAA notice that 
complies with the requirements that are set forth in Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a new 
VCAA letter that explains how disability 
ratings and effective dates are assigned in 
accordance with the requirements that are set 
forth in Dingess.

2.  The RO/AMC should contact the Veteran and 
request that he provide all medical records 
from Dr. C.F. that are relevant to his 
claimed prostatitis, or, alternatively that 
he provide VA with an authorization enabling 
it obtain these records on his behalf.  Any 
negative search should be noted in the record 
and communicated to the Veteran.

3.  The RO/AMC should then schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his claimed 
prostatitis.  All necessary tests and studies 
should be accomplished.  If the examiner 
diagnosis prostatitis, or another disorder of 
the prostate or genitourinary system that is 
productive of the Veteran's symptoms, then he 
or she should provide an opinion concerning 
whether it is at least as likely as not (at 
least 50 percent likely) that this is due to 
a disease or injury that occurred during the 
Veteran's service.  The examiner must set 
forth a complete rationale for his or her 
conclusions.  If the examiner cannot provide 
the requested opinion without resort to 
speculation, he or she should fully explain 
why this is the case.

4.  The RO/AMC should schedule the Veteran 
for a VA examination of his ears.  The 
examiner should state whether the Veteran has 
any chronic disorder of the ears other than 
hearing loss.  The examiner should explain 
the significance of the findings of scarred, 
cloudy, and/or discolored tympanic membranes 
including whether this is indicative of a 
chronic ear disorder.  If a chronic ear 
disorder is diagnosed, then the examiner 
should provide an opinion as to whether it is 
at least as likely as not (at least 50 
percent likely) that this disorder is due to 
a disease or injury that occurred during the 
Veteran's service, including exposure to a 
loud grenade blast.  

5.  After completion of the above 
development, the Veteran's claims for service 
connection for prostatis and an ear disorder 
should be readjudicated.  If the 
determinations remain adverse to the Veteran, 
he should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


